Citation Nr: 0001544	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for disability of the 
knees and legs.

4.  Entitlement to service connection for disability of the 
feet.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to an increased disability rating for 
hypertension, currently rated as 20 percent disabling.

9.  Entitlement to an increased disability rating for skin 
disorders, including tinea pedis and xerosis, currently rated 
as 10 percent disabling.

10.  Entitlement to an increased disability rating for 
maxillary sinusitis, currently rated as 10 percent disabling.

[The Board has issued a separate decision on the issue of 
entitlement to a program of vocational rehabilitation].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Wichita, Kansas, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The RO denied service connection for 
a neck disability, a back disability, disability of the legs 
and knees, disability of the feet, diabetes mellitus, 
migraine headaches, and hearing loss.  The veteran also 
appealed the disability ratings initially assigned for his 
service-connected hypertension, skin disorder, and maxillary 
sinusitis.  The RO has increased the ratings for each of 
those disabilities, and the veteran has continued his appeal, 
seeking ratings higher than the current ratings.

The veteran also has appealed the issue of entitlement, under 
Chapter 31, Title 38 of the United States Code, to a program 
of vocational rehabilitation.  That issue is addressed in a 
separate Board decision.


FINDINGS OF FACT

1.  VA medical records have provided diagnoses of possible or 
probable myofascial pain syndrome or degenerative joint 
disease in the veteran's neck.

2.  The veteran sought treatment during service for neck 
pain.

3.  The service and VA medical records provide evidence of 
possible degenerative joint disease of the cervical spine 
beginning during service and continuing after service.

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for service 
connection for a back disability, disability of the feet, and 
hearing loss, and for increased ratings for hypertension and 
skin disorders.

5.  The veteran received treatment during service for low 
back strain following a motor vehicle accident.

6.  The veteran received treatment for mechanical low back 
pain shortly before separation from service.

7.  VA examination in 1996 revealed limitation of motion of 
the lumbar spine with pain on motion.

8.  The veteran was treated for bilateral knee pain during 
service, with diagnoses of patellofemoral pain syndrome and 
tendonitis.

9.  The veteran has received treatment for bilateral knee 
pain since service, with diagnoses of osteoarthritis and 
retropatellar pain syndrome.

10.  No disorder of the feet was noted when the veteran was 
examined in 1975 for entrance into service.

11.  The veteran was diagnosed with bilateral pes planus in 
1985, and on several additional occasions during and since 
service.

12.  Laboratory tests made during the veteran's service 
revealed borderline or high fasting blood glucose levels on 
some occasions.

13.  In 1998, a physician indicated that it was possible that 
the veteran had diabetes mellitus.

14.  The veteran has not submitted a medical diagnosis or 
other competent medical evidence that he has migraine 
headaches.

15.  The veteran has disabling left ear hearing loss that 
began during service.

16.  The veteran does not have disabling impairment of the 
hearing in his right ear.

17.  The veteran has hypertension treated by medication, with 
diastolic pressure predominantly less than 120.

18.  The veteran's skin disorders are currently manifested by 
dryness and lesions affecting the scalp, neck, and face, and 
sometimes back, arms, hands, and feet, with constant itching.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a neck 
disability is well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Low back strain with limitation of motion was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  The claim of entitlement to service connection for 
disability of the knees is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  Bilateral pes planus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

5.  The claim of entitlement to service connection for 
diabetes mellitus is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

6.  The claim of entitlement to service connection for 
migraine headaches is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

7.  Left ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.385 (1999).

8.  The veteran does not have right ear hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.385 (1999).

9.  The criteria for a disability rating in excess of 20 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (1999).

10.  The criteria for a 30 percent disability rating for skin 
disorders, including tinea pedis and xerosis, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claim Requirement
The veteran is seeking service connection for several 
disorders, and increased ratings for several disabilities 
that have already been found to be service-connected.  A 
person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "CAVC") has defined a well grounded 
claim as a plausible claim; one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  When a veteran has presented a well 
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit") held that, under 
38 U.S.C.A. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded claims.  More 
recently, CAVC issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Service Connection Claims
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In order for a claim for service connection 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet.App. 
19, 21 (1993).  

In regard to establishing a well-grounded service connection 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing post-service 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Neck
The veteran contends that he has neck pains that began during 
service.  His service medical records include a report 
indicating that x-rays taken of his cervical spine in May 
1979 showed no significant abnormalities.  In May 1987, the 
veteran reported pain in the right side of his neck that had 
been present for a week.  He reported that the pain started 
under his right eye and extended down the right side of his 
face, jaw, and neck.  The examiner noted tenderness along the 
muscles.  There was full range of motion of the neck.  The 
examiner's impression was a possible viral illness.  
Outpatient treatment notes from July 1995 reflect that the 
veteran reported a history of episodes of joint pains.  He 
reported that he presently had pain in both knees, the left 
side of his back, and his right shoulder.  The examiner's 
assessment was probable degenerative joint disease, with Lyme 
disease or other disorders to be ruled out.

After service, in August 1995, the veteran sought VA 
outpatient treatment for migratory arthralgias and joint 
pains.  He reported a three to four month history of 
intermittent pain in his left knee, right shoulder, and neck 
region.  The examiner found that the veteran had full range 
of motion of the spine and bilateral upper extremities.  The 
veteran had tenderness in trigger points along the right 
trapezius, supraspinatus, and infraspinatus muscles.  The 
examiner's assessment was probable myofascial pain syndrome.  
The examiner prescribed physical therapy and medication.  VA 
physical therapy notes from September 1995 listed an 
assessment of cervical degenerative joint disease.  In 
October 1995, physical therapy notes listed an assessment of 
resolving cervical strain.

In his October 1996 notice of disagreement, the veteran 
reported that he had received treatment during service for 
musculoskeletal problems, including neck pains.  He reported 
that since service he had received physical therapy and 
medication for continuing problems.  On VA medical 
examination in November 1996, the veteran reported having 
problems with his back and neck since the late 1970s.  He 
reported that in the last three years he had had occasional 
episodes where the pain was so severe that he could not get 
out of bed.  He reported that during the episodes of severe 
pain he also had nausea.  The examiner found that the 
musculature of the veteran's back was normal, and that there 
were no postural abnormalities.  X-rays of the cervical spine 
showed no evidence of fracture, dislocation, or destruction.  
Interspaces and foraminal contour were satisfactorily 
maintained.  There was some straightening of the normal 
lordotic curve.  The examiner found that x-rays of the 
cervical spine were basically normal.

In letters dated in July 1997 and June 1999, the veteran's 
wife wrote that she had observed that the veteran had a lot 
of pain in his legs, knees, feet, back, and neck.  In a July 
1997 hearing at the RO, the veteran reported that he sought 
treatment many times during service for pain in his feet, 
knees, ankles, legs, back, and neck.  He reported that the 
chronic pain had made him unable to exercise and run as he 
previously had.

In June 1999, the veteran had a travel board hearing at the 
Wichita RO before the undersigned Member of the Board.  The 
veteran reported that he had treatment during service for 
pain in his feet, knees, legs, and back.  He reported that 
since service he had received physical therapy and medication 
from a VA facility for musculoskeletal pains.  He reported 
that he had cracking in his neck when he moved it.  He stated 
that he believed that some of the headaches that he had 
resulted from discomfort in his neck.  He reported that one 
of the doctors that he saw during service told him that pain 
in his neck could result from problems with his feet, knees, 
and legs.

The veteran's claim is supported by a medical diagnosis of a 
current disability, as VA outpatient treatment records 
include diagnoses of myofascial pain syndrome and 
degenerative joint disease of the cervical spine.  The 
service medical records provide evidence that the veteran 
reported neck pains during service, and that one examiner 
reported that the veteran might have degenerative joint 
disease.  As there is evidence of possible degenerative joint 
disease of the cervical spine during service, and evidence of 
neck pain continuing after service, the Board finds that the 
veteran's claim for service connection for a neck disability 
is a well grounded claim.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, service and 
VA medical records include findings of a possible muscular 
disorder or possible degenerative joint disease.  X-rays 
taken on VA examination in November 1996, however, did not 
show degenerative joint disease of the cervical spine.  The 
Board finds that additional medical evidence and opinion 
should be developed regarding the nature of the current 
condition of the veteran's neck, and any relationship between 
any current disorder and service.  The additional evidentiary 
development will be addressed in a remand that follows the 
decisions on the issues on appeal.

Back
The veteran contends that he has back pain that began during 
service.  His service medical records reflect that he was 
seen in August 1975 for pain in his back and left arm, after 
he fell while exercising.  The examiner noted muscle spasms 
in the veteran's left lower back.  In May 1982, he was seen 
for low back pain following a motor vehicle accident.  The 
examining physician noted that the veteran's left lumbar 
paraspinatus muscles were tender and tense.  Motor and 
sensory functions and deep tendon reflexes in the legs were 
intact.  The examiner's assessment was acute low back strain.

In April 1995, the veteran was seen for low back pain of two 
weeks duration.  The examiner noted that the veteran's back 
had a full range of motion, with no point tenderness.  
Neurological signs were grossly normal.  There was a slight 
decrease in lordosis.  The examiner's impression was 
mechanical low back pain.  Outpatient treatment notes from 
July 1995 reflect that the veteran reported a history of 
episodes of joint pains.  He reported that he presently had 
pain in both knees, the left side of his back, and his right 
shoulder.  The examiner's assessment was probable 
degenerative joint disease, with Lyme disease or other 
disorders to be ruled out.

After service, the veteran had VA outpatient treatment in 
August through October 1995 for musculoskeletal pain.  At 
that time, he reported pain in his lower extremities and in 
his shoulder and neck areas.  In his October 1996 notice of 
disagreement, the veteran reported that he had received 
treatment during service for musculoskeletal problems, 
including back pain.  He reported that since service he had 
received physical therapy and medication for continuing 
problems.

On VA medical examination in November 1996, the veteran 
reported having problems with his back and neck since the 
late 1970s.  He reported that in the last three years he had 
had occasional episodes where the pain was so severe that he 
could not get out of bed.  He reported that during the 
episodes of severe pain he also had nausea.  The examiner 
found that the musculature of the veteran's back was normal.  
On examination, the veteran could move his lower back to 80 
degrees of flexion, with mild pain in the right lower back.  
He had 15 degrees of extension, with a dull ache in the 
center of the back.  He had 30 degrees of left lateral 
bending, without pain, and 20 degrees of right lateral 
bending, with mild pain in the center of the right lower 
back.  He had rotation to the left to 40 degrees, with 
moderate pain in the left middle back, and to the right to 45 
degrees, with mild pain in the right middle back.  X-rays of 
the lumbar spine and the thoracic spine were normal, without 
evidence of fracture, deformity, or arthritis.  The 
examiner's diagnosis was low back pain.

In a May 1997, the veteran reported that he continued to 
experience significant pain in many of his joints, including 
his back, when the back or other joints were in motion.  In 
letters dated in July 1997 and June 1999, the veteran's wife 
wrote that she had observed that the veteran had a lot of 
pain in his legs, knees, feet, back, and neck.  In a July 
1997 hearing at the RO, the veteran reported that he sought 
treatment many times during service for pain in his feet, 
knees, ankles, legs, back, and neck.  He reported that the 
chronic pain had made him unable to exercise and run as he 
previously had.  He reported that he had pain in his back one 
or two times per week, aggravated by sitting or staying in 
one position for long periods.

In his June 1999 travel board hearing, the veteran reported 
that he had treatment during service for pain in his feet, 
knees, legs, and back.  He reported that since service he had 
received physical therapy and medication from a VA facility 
for musculoskeletal pains.  He reported that he had periods 
of intense low back pain, accompanied by nausea, lasting from 
fifteen minutes to two hours.

The veteran was treated for low back pain on a number of 
occasions during service, including treatment for low back 
strain following a motor vehicle accident.  He has reported 
that intermittent low back pain continued after service.  VA 
examination in 1996 revealed limitation of motion of the 
lumbar spine, with pain on motion.  The Board finds that the 
evidence of a low back injury during service and symptoms 
continuing after service is sufficient to form a well 
grounded claim for service connection.  In addition, the 
Board finds that the facts relevant to the veteran's claim 
for service connection for a back disability have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

While the low back strain diagnosed after the veteran's 1982 
motor vehicle accident was described as acute, service 
medical records reflect that the veteran had low back pain in 
1995, not long before his separation from service.  The 1996 
VA examination produced evidence of limitation of motion and 
pain on motion of the low back.  Overall, the Board finds 
that the evidence reasonably shows that a low back disorder 
was present during service, and continued after service.  
Therefore, the Board grants service connection for low back 
strain with limitation of motion.

Knees and Legs
The veteran contends that he has pain in his knees and legs 
that began during service.  The veteran is already service-
connected for residuals of a fracture of the left tibia.  The 
present claim for service connection for disability of the 
knees and legs involves disorders other than that fracture.

No disorder of the lower extremities was noted when the 
veteran was examined in July 1975 for entry into service.  
During service, the veteran was seen on a number of occasions 
for bilateral knee pain.  In April 1977, he reported 
intermittent pain in his knees since December 1976.  The 
examiner found that the veteran had full range of motion in 
both knees.  The veteran underwent physical therapy in April 
and May 1977.  X-rays taken in April 1977 reportedly showed a 
bipartite patella in the right knee.  In November 1978, he 
reported intermittent pain in both knees, and he was given 
pain medication.  In June 1979, he reported pain in both 
knees and a slight feeling of locking of the left knee.  The 
examiner found that the right knee was stable, but that the 
left knee had a slight anterior drawer sign and a slight 
anterior laxity of the lateral collateral ligament.

In 1983, the veteran sustained a stress fracture in the 
distal shaft of his left tibia.  In December 1985, the 
veteran was seen for pain in his left knee and right shin.  
The veteran reported that he ran two miles per day.  An 
orthopedist found that the veteran had patellofemoral joint 
syndrome in his left knee, with recurrent exacerbations.  He 
was referred to a podiatrist to obtain orthotics, as it was 
noted that he had abnormal wear on his shoes.  The podiatrist 
noted that the veteran had bilateral pes planus with everted 
heel position.  The podiatrist wrote that the veteran's left 
knee pain might be aggravated by excessive pedal pronation.

In December 1993, the veteran was seen for pain in both knees 
after running.  The veteran reported that he ran three to 
four miles, four to five times per week.  The examiner found 
a full range of motion in the veteran's knees, with no 
crepitus, swelling, or effusion.  There was no joint laxity.  
The examiner noted bilateral flat feet, and a varus deformity 
of the lower legs, greater in the right than in the left.  
The examiner's assessment was probable quadriceps tendonitis, 
secondary to overuse and anatomical variation.  Outpatient 
treatment notes from July 1995 reflect that the veteran 
reported a history of episodes of joint pains.  He reported 
that he presently had pain in both knees, the left side of 
his back, and his right shoulder.  The examiner's assessment 
was probable degenerative joint disease, with Lyme disease or 
other disorders to be ruled out.

After service, in August 1995, the veteran sought VA 
outpatient treatment for migratory arthralgias and joint 
pains.  He reported a three to four month history of 
intermittent pain and stiffness in his left knee, right 
shoulder, and neck region.  The examiner found that the 
veteran's knees had full range of motion and no swelling.  
The examiner's assessment was probable myofascial pain 
syndrome.  On VA medical examination in November 1996, the 
veteran reported that he had had problems with his knees for 
more than twenty years, and that he had episodes of pain, 
stiffness, and locking in his knees and ankles, particularly 
with prolonged activity.  The examiner found no swelling or 
deformity in the veteran's knees or ankles, and no 
subluxation or instability of the knees.  The range of motion 
of the knees was to 110 degrees of flexion in each knee, with 
aching in the knee, and to 0 degrees of extension.  The 
ranges of motion of the ankles were to 45 degrees of plantar 
flexion bilaterally, 15 degrees of dorsiflexion in the left 
ankle and 20 degrees in the right, 30 degrees of inversion 
bilaterally and 5 degrees of eversion bilaterally.  There was 
no pain on motion of the ankles noted.  X-rays of the knees 
showed no evidence of acute fracture or dislocation.  There 
was a bipartite patella on the right.  X-rays of the ankles 
were normal.  The examiner's impression was a bipartite right 
patella, but otherwise normal knees, without indication of 
degenerative joint disease, and normal ankles based on 
examination and x-rays.

In May 1997, the veteran reported that he continued to have 
pain in his knees with motion.  In a July 1997 letter, the 
veteran's wife wrote that the veteran had a great deal of 
pain in his legs, knees, feet, back, and neck.  She wrote 
that she had to help him get up from a sitting position, 
because his knees and legs hurt.  She reported that she had 
seen the veteran wincing when he walked.  In a July 1997 
hearing at the RO, the veteran reported that he had problems 
with his legs, knees, and feet from 1975, the first year that 
he was on active duty.  He reported that he had once been 
able to run five miles, and that his problems had worsened to 
the point that he could no longer run more than one eighth of 
a mile.  In October 1997, the veteran wrote that he did not 
have chronic knee problems when he entered service.  He wrote 
that after several years of service and repeated treatment 
doctors had diagnosed knee syndromes that had continued 
through the present.

VA outpatient treatment notes from September 1998 reflect the 
veteran reported pain in his left knee, and stiffness in both 
knees after prolonged periods of inactivity.  The examiner 
noted that the veteran had full range of motion in his knees, 
without locking or instability.  There was mild crepitus in 
the retropatellar region upon compression.  The examiner's 
diagnosis was osteoarthritis of both knees, and retropatellar 
pain syndrome.  In March 1999, he was seen for continued pain 
in both knees, worse in the left.  He reported sensations of 
grinding and occasional catching of the left kneecap.  The 
examiner found that both knees had full ranges of motion.  
There was retropatellar crepitus bilaterally, worse in the 
left knee.  Both knees were stable to valgus and varus 
stress.  The examiner continued the diagnosis of 
osteoarthritis and retropatellar pain syndrome.

In June 1999, the veteran's wife wrote that she had seen the 
veteran have problems walking because of pain in his feet and 
knees.  In his June 1999 travel board hearing, the veteran 
reported that he was first treated for knee problems in 1977 
or 1978, and that a doctor found that he had a patellofemoral 
problem.  He reported that he continued to have occasional 
locking in his knees.  He reported that he had stiffness in 
his knees after extended sitting.

Recent outpatient treatment notes include diagnoses of 
osteoarthritis and retropatellar pain syndrome.  The veteran 
was seen for bilateral knee pain during service, with 
diagnoses including tendonitis and patellofemoral joint 
syndrome.  The treatment notes during and after service 
provide evidence of continuity of symptoms.  The Board finds 
that the evidence is sufficient to form a well grounded claim 
for service connection for disability of the knees.

When all of the evidence is considered, there is apparent 
conflict regarding the condition of the veteran's knees since 
service.  Treatment notes from 1998 and 1999 provide 
diagnoses of osteoarthritis and retropatellar pain syndrome, 
but the report of a 1996 examination indicated that the 
veteran did not have arthritis or any other disorder of the 
knees except for a bipartite right patella.  An additional 
examination should be performed to clarify the nature and 
etiology of any current disorder affecting the veteran's 
knees.  The remand instructions will follow the decisions on 
the other issues on appeal.

Feet
The veteran contends that he has bilateral foot pain due to 
pes planus.  He contends that his pes planus first arose 
during service, and not prior to service.  A veteran will be 
considered to have been in sound condition when examined and 
accepted for service, except as to disorders noted at 
entrance into service, or when clear and unmistakable 
evidence demonstrates that the disability existed prior to 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 
1137 (West 1991); 38 C.F.R. § 3.304(b) (1999).

When the veteran was examined in July 1975 for entrance into 
service, his feet were found to be normal, with no notation 
of flat feet or any other disorder.  In May 1981, the veteran 
was seen for pain in his right great toe with plantar 
flexion.  The examiner noted slight tenderness, with no edema 
or effusion.  The examiner's impression was possible 
tendonitis.  In a December 1985 podiatry consultation, it was 
noted that the veteran had patello-femoral joint syndrome in 
his left knee, and that he had abnormal wear on his shoes 
with running.  The examining podiatrist found that the 
veteran had bilateral pes planus, with everted heel position 
bilaterally.  The podiatrist wrote that the veteran's left 
knee pain might be aggravated by excessive pedal pronation.  
In January and February 1986, the veteran was fitted for and 
provided with orthotics.  Medical records show that a plantar 
nevus was removed from the veteran's right foot in May 1987.  
Treatment notes from December 1990 indicate that the veteran 
had flat feet, described as mild and asymptomatic.  
Outpatient treatment notes from December 1993 also indicate 
that the veteran had bilateral flat feet.  In April 1995, the 
veteran was noted to have pes planus, and a thickened, 
cracked nail on the right fourth toe.

On VA medication examination in November 1996, the examiner 
found that the veteran's feet had normal appearance and 
function, with no deformity.  Since his retirement from 
service, the veteran has obtained some medical treatment at a 
military facility.  Treatment notes from May 1997 reflect 
that the veteran reported mid-foot pain while running.  He 
reported that he had a long history of pes planus, and that 
he used orthotics.  The examiner found that the veteran had 
bilateral pes planus, without acute bony tenderness.  In July 
1997, he again reported pain in his feet, and he was again 
noted to have bilateral pes planus.  In September 1998, the 
veteran was seen for left knee pain and the return of left 
foot pain.  The examiner found that the veteran had plantar 
fasciitis secondary to chronic pes planus.

In a July 1997 hearing at the RO, the veteran reported that 
he was first diagnosed with pes planus in approximately 1986, 
and that a service physician had him fitted with orthotics.  
He reported that he was currently having pain in his feet 
daily.  In a July 1997 letter, the veteran's wife noted that 
the veteran had a lot of pain in his feet, as well as his 
legs, knees, neck and back.  She reported that she had seen 
him wince when he walked.  She stated that he wore inserts in 
his shoes, but that he still had trouble walking.

In September 1997, podiatrist Pierre G. Desrosiers, D.P.M., 
wrote that he was treating the veteran for foot pain.  Dr. 
Desrosiers wrote that the veteran had bilateral pes planus.  
Dr. Desrosiers expressed the opinion that a service medical 
record notation in 1985 that the veteran had bilateral pes 
planus was the first indication of his pes planus.  In 
September 1998, Bryan L. Smith, M.D., wrote that he had been 
the veteran's primary care physician at the health clinic at 
Fort Leavenworth since 1995.  Dr. Smith also expressed the 
opinion that notations of the veteran's pes planus in 1985 
were the first indication that he had pes planus.

In written statements submitted in 1998, the veteran asserted 
that his bilateral pes planus began during service.  He noted 
that pes planus was not noted when he was examined for 
entrance into service, and that he was first diagnosed with 
pes planus in 1986.  In June 1999, the veteran's wife wrote 
that the veteran could no longer run as he had in the past, 
and that he had trouble walking because of pain in his feet 
and knees.  In his June 1999 travel board hearing, the 
veteran reported that he began to have problems with his feet 
in approximately 1986, and he was diagnosed with flat feet.  
He reported that orthotics were made for him to help with 
that condition.  He reported that he continued to have pain 
in his feet with walking.

The evidence includes a current diagnosis of bilateral pes 
planus, diagnosis of that condition during service, and 
medical opinion linking the condition to service.  Therefore, 
the Board finds that the veteran has submitted a well 
grounded claim for service connection for bilateral pes 
planus.  The Board also finds that the facts relevant to that 
claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

The veteran was not found to have flat feet when he was 
examined for entrance into service.  There is not clear and 
unmistakable evidence in this case that the veteran's pes 
planus is congenital or that it otherwise existed prior to 
service.  Therefore, the veteran is entitled to the statutory 
presumption that his feet were in sound condition when he 
entered service.  His bilateral pes planus was first 
diagnosed during service, and has been noted in medical 
records on a number of occasions during and since service.  
Taking into consideration the medical opinions that the 
veteran's bilateral pes planus began during service, and the 
evidence of continuity of his pes planus, the Board finds 
that the record supports service connection for bilateral pes 
planus.

Diabetes Mellitus
The veteran contends that he has diabetes mellitus that began 
during service.  The veteran's service medical records 
reflect that, on medical examination in February 1993, his 
fasting blood sugar level was 110 milligrams per deciliter 
(mg/dl).  The examination report contained a notation that 
the fasting blood sugar was at the upper limits of normal.  
The laboratory report indicated that the normal range was 76 
to 110 mg/dl.  In May 1994, treatment notes indicate the 
veteran's fasting glucose was borderline.  Other treatment 
and laboratory reports indicated that the veteran's glucose 
level was 105 in April 1987, 131 in April 1994, 98 in August 
1994, 102 in March 1995, 109 in May 1995, 109 in June 1995, 
and 88 in July 1995.

After service, laboratory and outpatient treatment reports 
from the Kansas City, Missouri, VA Medical Center (VAMC) 
indicated that the veteran's glucose was 117 mg/dl in April 
1996, 125 in April 1998, and 129 in December 1998.  Notes 
from April and July 1998 listed an assessment of glucose 
intolerance.  A record from December 1998 listed an 
assessment of elevated glucose with a question as to whether 
the veteran had diabetes.  In February 1997, a laboratory 
report indicated that the veteran's A1C was 6.2 %, considered 
high compared to a reference range of 4.5 to 6.1%.

On VA examination in November 1996, the veteran reported that 
he was diagnosed in 1992 with borderline diabetes.  He 
reported that he followed a diabetic diet with calorie 
restrictions.  He reported that he had intermittent numbness 
in his hands and feet.  The examiner noted normal pedal 
pulses, and normal hair distribution on the veteran's feet.  
Laboratory tests revealed glucose of 108 and hemoglobin A1C 
of 6.2.  The examiner's assessment was that the veteran had 
normal blood sugars, and did not appear to have diabetes.

In 1998, VA medical notes indicated that the veteran had 
elevated glucose with a question of diabetes.  Laboratory 
results during service showed varied glucose levels, some of 
them borderline or high.  The Board finds that the findings 
of high glucose levels during and after service are 
sufficient to make the veteran's claim for service connection 
for diabetes mellitus plausible and well grounded.  
Additional evidence should be developed, however, to assist 
with adjudication of the claim.  An examination should be 
performed to clarify whether the veteran currently has 
diabetes mellitus, and, if so, when that condition began.  
The remand instructions will follow the decisions on the 
other issues on appeal.

Migraine Headaches
The veteran contends that he has migraine headaches that 
began during service.  Service outpatient treatment notes 
reflect that in September 1975 the veteran reported severe 
headaches.  No diagnosis was made.  The veteran was seen in 
December 1986 for intense recurrent headaches.  The 
examiner's impression was cluster headaches.  The veteran 
reported headaches when he was seen in April 1995, and the 
examiner's impression was tension-type headaches.  Pharmacy 
notes reflect that from April through June 1995, the veteran 
received pain medication.

Post-service medical records dated in 1996 reflect that the 
veteran received pain medication.  In October 1996, the 
veteran submitted a headache diary, indicating that in 1995 
and 1996 he had suffered headaches with a frequency that 
averaged several times per month, often more than once in the 
same day.  In April 1997, he submitted an update of the 
diary, showing that his headaches continued with equal or 
greater frequency in late 1996 and early 1997.  In April 
1997, the veteran reported intermittent episodes of chest 
pain, headaches, and dizziness.

On VA examination in November 1996, the veteran reported that 
he had headaches one to three times per day, with each one 
lasting between twenty minutes and two hours.  He stated that 
he had had the headaches for more than thirty years.  He 
reported that he took pain medication, but that the 
medication provided very little improvement in the symptoms.  
He stated that while a headache was present he could do 
simple tasks, but that he could not do work that required 
concentration.  He indicated that when possible he tried to 
lie down and sleep through the headaches when they occurred.  
The veteran denied any tics, myoclonus complex, or chorea.  
The examiner's impression was recurrent headaches, not 
classic of migraine headaches.

In July 1997, the veteran's wife wrote that the veteran told 
her that he had headaches.  In a July 1997 hearing at the RO, 
the veteran reported that he had received treatment during 
and since service for headaches.  He indicated that in 1994 
or 1995, he received a prescription medication for the 
headaches.  He reported that the headaches sometimes included 
pain into his neck.  He reported that the pain was sometimes 
in the sinus area.

In a June 1999 letter, the veteran's wife wrote that the 
veteran had told her that he had headaches.  In his June 1999 
travel board hearing, the veteran reported he had pain in his 
face associated with his service-connected sinusitis.  He 
also reported that he had headaches, along with chest pain 
and dizziness, as symptoms of his service-connected 
hypertension.

The veteran has reported recurrent headaches during and after 
service.  No medical professional has found, however, that 
the veteran's headaches are migraine headaches.  In 1996, a 
VA physician who examined the veteran specifically stated 
that the veteran's headaches were not classic of migraine 
headaches.  In the absence of a medical diagnosis that the 
veteran has migraine headaches, the claim for service 
connection for migraine headaches does not meet the 
requirements for a well grounded claim.  Therefore, the claim 
must be denied.

Hearing Loss
The veteran contends that he has hearing loss that began 
during service.  Service connection has already been 
established for the veteran's tinnitus.  Service connection 
for hearing loss is regulated at 38 C.F.R. § 3.385, which 
provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1999).

In Hensley v. Brown, 5 Vet.App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet.App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet.App. at 160.

The veteran's service medical records include records of 
testing and treatment regarding the veteran's hearing.  On 
audiological evaluation in July 1975, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10

5
LEFT
25
15
10

10

On audiological evaluation in February 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
15
15
LEFT
5
5
15
25
35

On audiological evaluation in March 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
10
5
15
LEFT
0
-5
10
15
25

On audiological evaluation in May 1995, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
30
LEFT
25
25
25
30
40

Outpatient treatment notes from June 1995 reflected that the 
veteran reported tinnitus, difficulty understanding speech, 
and episodes of disequilibrium.  The examiner found that the 
veteran had mild high frequency sensorineural hearing loss.  
The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
30
LEFT
15
15
15
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

After service, the veteran sought treatment for tinnitus and 
hearing problems.  On audiological evaluation in March 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
25
LEFT
15
20
15
20
35

Speech audiometry revealed speech recognition ability of 95 
percent in the right ear and of 90 percent in the left ear.

VA outpatient treatment notes from 1996 indicated that the 
veteran had tinnitus and mild hearing loss.  On VA medical 
examination in November 1996, the veteran reported that he 
had had bilateral tinnitus since 1980, and decreased hearing 
since 1992 or 1993.  He reported that he had difficulty 
hearing normal conversation, and that the words sometimes 
sounded blurred.  The examiner did not find any abnormality 
on visual examination of the veteran's ears.  Audiological 
testing was not performed in the November 1996 examination.  
In October 1998, a VA radiology report noted that the veteran 
had a history of tinnitus and decreased hearing in the left 
ear.  An MRI of his brain showed no evidence of left sided 
neuroma or cerebellopontine angle mass lesion.

In a July 1997 hearing at the RO, and in his June 1999 travel 
board hearing, the veteran reported that during service he 
was exposed to noise from explosions when he served in an 
artillery unit.  He reported that hearing tests during 
service revealed hearing problems, including tinnitus.  He 
reported that he had continued to have tinnitus and 
difficulty hearing.  In letters submitted in 1997 and 1999, 
the veteran's wife wrote that the veteran complained about 
his hearing, and about ringing in his ears.  She noted that 
he stared at people when they spoke, in order to try to 
understand them despite his problems with his hearing.

As there is evidence of hearing impairment during and after 
service, the claim for service connection for hearing loss is 
well grounded.  The Board also finds that the evidence 
pertinent to that claim has been developed, such that VA has 
satisfied its obligation to assist the veteran in the 
development of that claim.  There is some variation in the 
results of hearing tests in recent years.  Nonetheless, a 
threshold of 40 decibels at 40 Hertz in May and June 1995, 
during service, and a speech recognition score of 90 percent 
in March 1996, after service, are adequate to establish that 
the impairment of hearing in the veteran's left ear meets the 
regulatory definition of a disability.  See 38 C.F.R. § 3.385 
(1999).  None of the testing has revealed impairment in the 
veteran's right ear that reaches the level of a disability.  
Therefore, based on the evidence, service connection is 
granted for hearing loss in the veteran's left ear, and 
denied for hearing loss in his right ear.

Increased Rating Claims
Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

A CAVC decision established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran appealed the ratings initially assigned 
for his service-connected hypertension, skin disorders, and 
maxillary sinusitis, and he has continued his appeals after 
higher ratings were assigned.  The rating schedule provides 
for ratings higher than the ratings currently assigned for 
each of those disorders.  Therefore, the Board finds that all 
of the veteran's claims for increased ratings are well 
grounded claims.

Hypertension
The veteran is seeking a rating higher than the present 20 
percent rating for his service-connected hypertension.  The 
Board finds that the facts relevant to the veteran's claim 
for an increased rating for hypertension have been properly 
developed, so that VA has satisfied its statutory obligation 
to assist the veteran in the development of that claim.

Under the rating schedule, ratings of 20 percent or higher 
for hypertension are assigned based on the following 
criteria:

Diastolic pressure predominantly 130 or 
more  ...... 60

Diastolic pressure predominantly 120 or 
more  ...... 40

Diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 
200 or more  ........ 20

38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).

The veteran was diagnosed with hypertension during service.  
After service, medical records from VA and military 
facilities showed blood pressure readings of 143/81 in August 
1995, 113/74 in July 1996, 132/83 in February 1997, and 
139/96 in April 1997.  In one consultation in June 1997, 
multiple readings of the veteran's blood pressure showed 
138/112, 140/110, 156/120, and 148/118.  Records showed 
readings of 132/89 in July 1997, 157/97 in December 1997, 
144/85 in January 1998, 144/87 in March 1998, 143/93 and 
136/92 in April 1998, 154/94 in September 1998, 123/66 in 
December 1998, and 137/89 in April 1999.  The records show 
that the veteran has continued on medications for 
hypertension during those years.  On VA medical examination 
in November 1996, the veteran's blood pressure ranged from 
135/95 to 140/100.  The examiner found that the veteran had 
poorly controlled hypertension.  In January 1998, a treating 
physician noted that the veteran's blood pressure had been 
under only fair to poor control in recent years.

In letters submitted in 1997 and 1999, the veteran's wife 
noted that the veteran took several medications for his high 
blood pressure, and that he had headaches and chest pain 
related to his hypertension.  In his July 1997 hearing at the 
RO and his June 1999 travel board hearing, the veteran 
reported that he currently took medication for his 
hypertension.  He indicated that physicians had adjusted his 
medications several times in their efforts to address the 
hypertension.  He reported that he had symptoms of headaches, 
dizziness, and chest pain related to his hypertension.

Based on a review of the medical records, the Board finds 
that in the years since service the veteran's diastolic 
pressure has not been predominantly 120 or more.  Therefore, 
a rating of more than 20 percent for his hypertension is not 
warranted.  In reaching this determination, the Board has 
considered whether staged ratings should be assigned.  The 
Board concludes that the disability has not significantly 
changed, and that a uniform evaluation is appropriate in this 
case.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  CAVC has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).  As 
the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's hypertension, his 
claim for an increased rating must be denied.

Skin Disorders
Service connection has been established for the skin 
disorders tinea pedis and xerosis.  Those disorders, 
considered together, are currently rated as 10 percent 
disabling under Diagnostic Code 7806, as comparable to 
eczema.  The veteran is seeking a higher rating.  The rating 
schedule provides the following criteria for evaluating 
eczema and comparable skin disorders:

With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant  
.................................................
.............. 50

With exudation or itching constant, 
extensive lesions, or marked 
disfigurement  
.............................................
. 30

With exfoliation, exudation or itching, 
if involving an exposed surface or 
extensive area  
............................. 10

With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed 
surface or small area  
........................ 0

38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

The veteran was treated during service for skin disorders.  
In March 1985, a nevus was removed from the left side of his 
nose.  In May 1987, nevi were removed from his right lower 
back and from the plantar surface of his right foot.  In June 
1987, he was noted to have flat pigmented lesions scattered 
over his face.  An examiner reported that the lesions 
appeared benign and not suspicious.  In December 1990, he was 
noted to have lesions on his left jawline, right cheek, chin, 
and right arm, described as sebaceous hyperplasia and benign 
nevi.  In July 1992, he was noted to have dryness of the 
scalp, with scabbing.  In April 1993, he was seen for a rash 
on his back and arms, diagnosed as tinea versicolor.

In February 1995, the veteran reported chronic irritation of 
his facial skin, with scaling and itching.  He reported 
intense intermittent itching of his arms and back, and 
occasionally his legs.  The examiner noted macular scaling on 
the veteran's brow, a maculopapular area on his right cheek, 
keratosis pilaris on his arms, scattered nevi, seborrheic 
dermatitis, and xerosis.  In April 1995, the veteran was seen 
for a fungal infection on his right foot.  The examiner 
observed that the veteran's right fourth toenail was 
thickened and cracked, with onychomycosis.  In June 1995, the 
veteran was seen for flaking, irritation, and itching of the 
scalp.  Pharmacy records dated from February through June 
1995 reflected that the veteran received medications for his 
skin and scalp.

After service, the veteran received VA outpatient treatment 
for skin disorders.  The records dated from 1996 to 1998 
reflect that various medications for his scalp and skin were 
prescribed.  In March 1996, he reported itching on his 
abdomen and back.  The examiner observed a papular rash, and 
provided a diagnosis of tinea versicolor.  In May 1996, the 
veteran reported pustules and itching on his scalp.  The 
examiner observed pustules on the scalp, and described the 
disorder as acne necrotica.

On VA examination in November 1996, the veteran reported that 
during service he had had skin growths removed from his nose, 
lower back, and foot.  He reported that he had a recurrent 
fungal infection on his feet, and itching of his scalp and 
back.  He reported that he presently had itching on his right 
foot.  The examiner noted a well healed scar on the veteran's 
lower back.  The examiner indicated that the scar did not 
cause any limitation of function.  The examiner did not 
observe any abnormality on the right foot.

In February 1997, the veteran reported daily itching of the 
head, back, and hands, usually lasting twenty to thirty 
minutes.  The examiner noted one healing papule on the scalp, 
with no scaling, and clear skin on the back, without papules 
or pustules.  The assessment was seborrheic dermatitis.  In 
April 1997, the veteran reported an ongoing skin disorder, 
with itching.  In May 1997, an examining noted that the 
veteran had seborrheic dermatitis and folliculitis of the 
scalp.  The veteran reported constant itching of his head, 
scalp, face, neck, back, and hands.  The examiner noted 
scaling of the scalp and macular and papular areas around the 
hair follicles.  The neck, face, and back were clear.  
Medications were prescribed.  The examiner's impression was 
seborrheic, infectious, and eczematous dermatitis.

In an October 1998 VA dermatology consultation, the veteran 
reported that his itching had improved.  The examiner noted 
one small erythematous papule in the left nuchal hairline.  
The remainder of the scalp had several hyperpigmented 
papules, without suspicious lesions.  There was a cystic 
papule with punctum on the right cheek.  The examiner's 
assessment was folliculitis of the scalp, greatly improved, 
seborrheic dermatitis of the scalp, compound nevi of the 
trunk and scalp, and an asymptomatic cyst on the right cheek, 
reported to have been present for ten years.

In a July 1997 hearing at the RO, the veteran reported that 
his skin disorders caused constant itching of his head, back, 
and neck.  He reported that at times he had been prescribed a 
tranquilizer to help reduce his scratching of the areas that 
itched.  He reported that getting to sleep was challenging 
because of the itching of his skin.  In letters submitted in 
1997 and 1999, the veteran's wife wrote that the veteran 
scratched his skin all the time, despite using medications on 
his scalp and skin.  She reported that the skin on his neck 
and scalp became red from scratching, and that there were 
flaking, dry spots, pus, and scabs on his scalp.  In his July 
1999 travel board hearing, the veteran reported that his skin 
itched all the time.  He reported that he had dry skin with 
itching, flaking and scabbing, located primarily on his 
scalp, but also on his back.  He reported that he used 
prescribed medicated shampoos and ointments.

The Board finds that the facts relevant to the veteran's 
claim for an increased rating for skin disorders have been 
properly developed, so that VA has satisfied its statutory 
obligation to assist the veteran in the development of his 
claim.  Medical records have shown continuing lesions, 
scaling, and reports of itching from the veteran's skin 
disorders.  The evidence does not indicate that the veteran 
has tender or disfiguring scars, or other disabling 
manifestations, from the surgical removal of several nevi 
during service.  The veteran and his wife have reported that 
his itching is constant.  The Board views the statements of 
the veteran and his wife as credible, and finds that the 
evidence of constant itching is sufficient to support an 
increase to a 30 percent rating under Diagnostic Code 7806.  
The evidence does not indicate that the veteran has 
ulceration, extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptionally repugnant 
manifestations, such as would warrant a 50 percent rating.

The Board has considered whether staged ratings should be 
assigned.  The Board concludes that the disability due to the 
skin disorders has not significantly changed, and that a 
uniform evaluation is appropriate in this case.  Upon review 
of the record, the Board does not find that there is a basis 
to refer the claim for consideration of an extraschedular 
rating for the veteran's skin disorders.

Maxillary Sinusitis
The veteran is seeking a rating higher than 10 percent for 
his maxillary sinusitis.  He has reported that he receives 
treatment at the Kansas City, Missouri, VAMC for his 
sinusitis.  Some treatment records from that facility are 
associated with the claims file, but it does not appear that 
the file contains the complete records of the veteran's post-
service treatment for sinusitis.  In addition, under the 
rating schedule, the frequency of incapacitating and non-
incapacitating episodes of sinusitis is an important factor 
in assigning a rating for sinusitis.  The evidence currently 
associated with the claims file, however, leaves questions as 
to how frequent such episodes are in the veteran's case.  
Therefore, the Board finds that additional evidence regarding 
the veteran's sinusitis should be developed.  Specific remand 
instructions will be provided in the remand portion of this 
decision.


ORDER

The claim of entitlement to service connection for a neck 
disability is well grounded.  The claim is granted to this 
extent only.

Entitlement to service connection for low back strain with 
limitation of motion is granted.

The claim of entitlement to service connection for disability 
of the knees is well grounded.  The claim is granted to this 
extent only.

Entitlement to service connection for bilateral pes planus is 
granted.

The claim of entitlement to service connection for diabetes 
mellitus is well grounded.  The claim is granted to this 
extent only.

A well grounded claim for service connection for migraine 
headaches not having been submitted, the claim is denied.

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to a disability rating in excess of 20 percent 
for hypertension is denied.

Entitlement to a disability rating of 30 percent for skin 
disorders, including tinea pedis and xerosis, is granted, 
subject to laws and regulations controlling the disbursement 
of monetary benefits.


REMAND

Neck
The veteran's service and VA medical records include findings 
of a possible muscular disorder of his neck or possible 
degenerative joint disease of his cervical spine.  X-rays 
taken on VA examination in November 1996, however, did not 
show degenerative joint disease of the cervical spine.  The 
veteran should receive a new VA medical examination in order 
to clarify the nature of the current condition of his neck, 
and any relationship between any current disorder and 
service.

Knees
Some of the medical records have diagnosed the veteran's 
bilateral knee pain as tendonitis, arthritis, patellofemoral 
joint syndrome or retropatellar pain syndrome.  A post-
service VA medical examination indicated that x-rays showed 
no arthritis of the knees, and that the knees were normal.  
The veteran should receive a new VA medical examination in 
order to clarify the diagnosis of any current disorder of the 
knees, and the relationship between any current disorder and 
service.

Diabetes Mellitus
The veteran's medical records have shown varying blood 
glucose levels, at times borderline or high, with one finding 
of possible diabetes mellitus.  A VA medical examination 
should be performed to provide a clarified diagnosis as to 
whether the veteran currently has diabetes mellitus, and an 
opinion as to whether diabetes mellitus, if present, began 
during service.

Maxillary Sinusitis
The veteran has reported that he receives treatment at the 
Kansas City, Missouri, VAMC for his sinusitis.  The RO should 
obtain complete records of the veteran's treatment at that 
facility from 1995 through the present.  In addition, the 
veteran should be scheduled for a new VA examination to 
determine the current manifestations of his sinusitis, with 
particular attention to the frequency of episodes requiring 
four to six week courses of antibiotic treatment, and the 
frequency of episodes with such symptoms as headaches, sinus 
pain and tenderness, and purulent discharge or crusting.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain complete records 
of outpatient and inpatient treatment of 
the veteran at the Kansas City, Missouri, 
VAMC from 1995 through the present.

2.  The RO should schedule the veteran 
for a VA medical examination to clarify 
the diagnosis of any current disorder 
affecting his neck and his knees.  The 
examining physician should be provided 
with the veteran's claims file and a copy 
of this remand for review prior to the 
examination.  Any necessary tests or 
studies should be performed, including, 
but not limited to, x-rays of the 
veteran's knees.  The examiner should 
provide a diagnosis or diagnoses of any 
current disorder affecting the veteran's 
neck and either or both of his knees, 
including, but not limited to, any 
arthritis or any muscular disorder.  If 
his neck or either or both of his knees 
do not currently have any disorder, that 
should be stated.  With regard to each 
current disorder identified, the examiner 
should provide an opinion as to whether 
there is a reasonable basis for 
concluding that the disorder was present, 
or had its onset, during the veteran's 
service.  The examiner should explain the 
reasons and bases for his or her 
conclusions.

3.  The RO should schedule the veteran 
for a VA medical examination to provide a 
clarified diagnosis as to whether the 
veteran currently has diabetes mellitus.  
The examining physician should be 
provided with the veteran's claims file 
and a copy of this remand for review 
prior to the examination.  Any necessary 
tests or studies should be performed.  
The examiner should indicate whether the 
veteran currently has diabetes mellitus.  
If the examiner finds that the veteran 
currently has diabetes mellitus, the 
examiner should provide an opinion as to 
whether it is as likely as not that the 
diabetes mellitus was present, or had its 
onset, during the veteran's service.  The 
examiner should explain the reasons and 
bases for his or her conclusions.

4.  The RO should schedule the veteran 
for a VA medical examination to determine 
the current manifestations of his chronic 
maxillary sinusitis.  The examining 
physician should be provided with the 
veteran's claims file and a copy of this 
remand for review prior to the 
examination.  Any necessary tests or 
studies should be performed.  In 
particular, the examiner should discuss:  
1) The number of times per year that the 
veteran has incapacitating episodes of 
sinusitis that require a four to six week 
course of antibiotic treatment.  2)  The 
number of times per year that the veteran 
has non-incapacitating episodes 
characterized by headaches, sinus pain, 
and purulent discharge or crusting.  3)  
If the symptoms of the veteran's 
sinusitis, such as headaches, sinus pain, 
and purulent discharge or crusting, are 
present nearly constantly, rather than 
episodically, the examiner should 
affirmatively indicate that finding.  The 
examiner should explain the reasons and 
bases for his or her conclusions.


5.  The RO should inform the veteran that 
he may submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







